COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  MARCO DEMON PARKS,                                            No. 08-22-00017-CR
                                                  §
                       Appellant,                                  Appeal from the
                                                  §
  v.                                                              77th District Court
                                                  §
  THE STATE OF TEXAS,                                        of Limestone County, Texas
                                                  §
                         State.                                    (TC# 15289-A)
                                                  §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until December 24, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Roy Defriend, the State’s attorney, prepare the State’s

brief and forward the same to this Court on or before December 24, 2022.

       IT IS SO ORDERED this 16th day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.